On Petition for a Rehearing.
Hammond, J.
— The appellees’ grounds for a rehearing, as stated in their petition, are as follows:
“ 1. Because this court had, and has, no jurisdiction to render judgment of reversal;
“ 2. Because the judgment of reversal is not based on correct principles of law or equity, and is erroneous.”
The record shows that the final judgment was rendered in the court below on January 19th, 1883, and that the appellant then prayed an appeal to the Supreme Court, which was •granted. On February 12th, 1883, the appellant served notice in writing on the clerk below and the attorney who appeared of record for the appellees in that court, to the effect that the appellant appealed from the judgment in said cause to the Supreme Court. Service of the notice was acknowledged by the clerk and by the appellees’ said attorney, the latter writing after his name the words “Att’y for def’t- Pate.” The transcript of the record was filed in this court on February 23d, 1883. The case, on May 29th, ,1883, was submitted on the appellees’ default.
Filed Feb. 1, 1884.
In support of the petition for a rehearing, and also with the view of having the appeal dismissed, the appellee.Stewart files his affidavit, stating that after the rendition of the judgment below, and before the appeal, he had discharged his attorney from further service in the case on account of an agreement of compromise with the appellant. The affidavit does not state that the appellant had notice of the discharge of the attorney, nor that the affiant did not have knowledge of the service of notice on the attorney, or of the filing of the transcript in this court, or the action here taken on the same before the decision herein was made.
We think the appeal was properly taken, and that this court had complete jurisdiction. One of the methods of appealing 'to this court, after the close of the term at which a judgment is rendered in the trial court, is by serving a notice in writing on the adverse party or his attorney, and on the clerk of the court in which the proceedings were had, stating the appeal from the judgment, or some specific part thereof. Section 640, R. S. 1881. Service on the attorney who appeared of record is as good as upon the party himself, in the absence of a showing that the party proposing to appeal had notice of the attorney’s discharge. The fact that the attorney accepted notice as but for one of the parties can make no difference; the service of notice on him is the material point, and when made is good as against all the appellees for whom lie appeared of record in the trial court.
As to the second cause for a rehearing, we will say that a re-examination of the questions considered in the principal opinion confirms us in the correctness of the conclusions therein reached.
Petition for a rehearing and. motion for dismissal of appeal overruled.